Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 7/17/21. 
In the response Applicant amended claim(s) 1, 8-9, 11-12, 16, 19. 
Claim(s) 20 is/are cancelled. 
Currently, claim(s) 1-19 is/are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-19 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:

For instance, regarding independent claim(s) 1, 12, 
Prong 1 analysis:

Furthermore, dependent claims 2-11, 13-19 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token 
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a computer system comprising at least one processor”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above is not integrated into a practical application under the 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing a jackpot prize), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more 
As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
In addition, with regards to dependent claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 2-11, 13-19, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, performing repetitive calculation in Flook, Bancorp, and rules in In re Smith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447).
	Re Claim 1,
	Lafky discloses a computer-implemented method to handle one or more plays in the context of a game associated with a player (¶¶0017-0018, 0052), the method comprising: 
	identifying the player playing the game (Fig 2, ¶¶0052-0053; step 210 the game identifies the player); 
	establishing a game session that begins as the player starts playing the game at a current location on a current game machine and ends as the player indicates the game session is over (Fig 2, ¶¶0052-0053; step 213, the player initiates start of game, step 217, the player ends the game session); 
	receiving a wager for a current turn from the player, wherein the wager represents the player's estimation of the player's likelihood of success during the current turn (Fig 1, ¶0050; the player places a wager to initiate the game, moreover, the wager represents the player’s estimation of likelihood of success describes desired result, as such, receives no weight as an intended use); 
	detecting that a triggering event has occurred; and as a result of detecting that the triggering event has occurred, awarding the cumulative guaranteed personal jackpot to the player in a manner that only the player who fills the cumulative guaranteed personal jackpot can trigger the cumulative guaranteed personal jackpot, wherein the 
	Lafky is silent on allocating a first amount from the received wager to operator profit, and a second amount to a player cumulative guaranteed personal jackpot, incrementing the cumulative guaranteed personal jackpot based on the second amount allocated to the cumulative guaranteed personal jackpot, and ensuring the player to win at regular predefined intervals.
	However, Evans teaches allocating a first amount from the received wager to operator profit, and a second amount to a player cumulative guaranteed personal jackpot, and incrementing the jackpot based on the second amount allocated to the jackpot (¶0032; a portion of the bet could be added to the progressive jackpot, while the remaining portion is used to pay a nominal jackpot fee to the casino). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Evans into the progressive jackpot of Lafky in order to increase the profit for the operator.
	Chan teaches ensuring the player to win at regular predefined intervals (¶¶0057, 0077-0080). Chan further teaches such a configuration maintains or increases player enjoyment (¶0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Chan into the jackpot of Lafky in order to maintain or increase player enjoyment.
	Re Claim 2,
	Lafky discloses receiving login information that identifies the player and allows the system to access an associated player profile with information stored about the player across multiple game sessions (¶¶0052-0053).
	Re Claim 3,
	Lafky discloses detecting that the player swiped a game playing card at a game machine (¶¶0052-0053).
	Re Claim 5,

	Re Claim 8,
	Lafky discloses all limitations as set forth above but is silent on setting the jackpot to an amount that provides an encouragement to the player to continue playing the current session. However, Evans teaches setting the jackpot to an amount that provides an encouragement to the player to continue playing the current session (¶0032).
	Re Claim 9,
	Lafky discloses accumulating the jackpot until one or more conditions for the jackpot's distribution occurs (Fig 1-2, ¶¶0050-0053).

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447), further in view of Nyman et al. (2010/0093421).
	Re Claim 4,
	Lafky as modified by Evans and Chan discloses all limitations as set forth above but is silent on receiving biometric information that identifies the player. However, Nyman teaches receiving biometric information that identifies the player (¶¶0031, 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nyman into the gaming device of Lafky as modified by Evans and Chan in order to prevent fraud.
	Re Claim 6,
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447), further in view of Michaelson et al. (2006/0183538).
	Re Claim 7,
	Lafky as modified by Evans and Chan discloses all limitations as set forth above but is silent on calculating and tracking an average wager amount for multiple turns during the game session. However, Michaelson teaches calculating and tracking an average wager amount for multiple turns during the game session (Fig 3B-3D, ¶¶0096-0098, 0100-0105, 0108-0109). Michaelson further teaches such a configuration prevents the progressive prize pool from growing too large, which could produce large and unpredictable changes in cash flow (¶0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Michaelson into the progressive prize of Lafky as modified by .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447), further in view of Dewaal et al. (2009/011561).
	Re Claim 10,
	Lafky as modified by Evans and Chan discloses all limitations as set forth above but is silent on detecting passage of a threshold period after which the player is rewarded for continuing to play the game. However, Dewaal teaches detecting passage of a threshold period after which the player is rewarded for continuing to play the game (¶¶0160-0161, 0163). Dewaal further teaches such a configuration offers the player the opportunity to make one or more game play decisions regarding whether to play for a personal progressive award (¶0010). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dewaal into the progressive game of Lafky as modified by Evans and Chan in order to enhance the game play by offering the player the opportunity to make one or more game play decisions regarding whether to play for a personal progressive award.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447), further in view of Moshal (2012/0100902).
	Re Claim 11,
.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447), further in view of Cobb et al. (2013/0273994).
	Re Claim 12,
	Claim is substantially similar to claim 1, however, Lafky as modified by Evans does not explicitly disclose allocating part of the wager into a small winning amount for the player. Nevertheless, Cobb teaches a wager can be divided and put towards a jackpot, the operator, and a minimum guaranteed prize may be provided regardless of the amount of wagers made by the player (¶¶0026, 0038). Cobb further teaches such a configuration provides an exciting new game that appeals to a new or extended pool of users (¶0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Cobb into the wagering game of Lafky as modified by Evans and Chan in order to enhance the game. See claim 1 for rejection on other limitations.
	Re Claim 13,

	Re Claim 14,
	Lafky discloses defining a game session as a particular location, machine, and period during which the player is playing the game (¶¶0050-0053).
	Re Claim 15,
	Lafky discloses receiving a wager for each of multiple plays associated with each of multiple goals of the game (¶¶0050-0053).
	Re Claim 16,
	Lafky discloses all limitations as set forth above but is silent on allocating as operator profit an amount of money that an operator of the game receives for offering the game to players, and as the cumulative guaranteed personal jackpot an amount won by a single player during the game session. However, Evans teaches allocating a portion of the wager as operator profit (¶0032). Cobb teaches allocating a portion of the wager as guaranteed amount won by the player (¶¶0026, 0038).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), Chan (2010/0240447) and Cobb et al. (2013/0273994), further in view of Dewaal et al. (2009/011561). 
	Re Claim 17,
	Lafky discloses all limitations as set forth above but is silent on the progressive jackpot component is designed so that a player will win at least once and potentially multiple times during a particular game session. However, Dewaal teaches the 
	Re Claim 18,
	Claim is substantially similar to claim 10. See claim 10 for rejection.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), Chan (2010/0240447) and Cobb et al. (2013/0273994), further in view of Tran (2018/0040191). 
	Re Claim 19,
	Lafky as modified by Evans, Chan and Cobb discloses all limitations as set forth above but is silent on a progressive jackpot won animation. However, Tran teaches providing a progressive jackpot won animation (¶0175). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tran into the progressive prize of Lafky as modified by Evans, Chan and Cobb in order to enhance the game playing experience for the player by displaying jackpot animation celebration.

Response to Arguments
Applicant's arguments filed 7/17/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Applicant argues that the rejection is similar to the prior art rejections. This argument is not persuasive. For instance, the 101 rejection is treated differently than the prior art rejection. Furthermore, novelty does not make an abstract idea (i.e. a set of rules for playing a personal jackpot game) any less abstract. Nor does adding more rules coupled with extra-solution activity transform the abstract idea into something more. A specific implementation of an abstract idea on a general purpose computer is not sufficiently transformative. Applicant further directs the Examiner to review the examples in 2014 Interim Guidance on Subject Matter Eligibility. However, Applicant has not provided any rational or reasons that the examples are similar to the present claims. Further, as a reminder, the present claims are rejected under the 2019 PEG. As a result, the 101 rejection has been maintained.
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715